--------------------------------------------------------------------------------


Exhibit 10.2


McMoRan EXPLORATION CO.
DIRECTOR COMPENSATION
(as of May 2009)


Cash Compensation


Each non-management director and advisory director of McMoRan Exploration Co.
receives an annual fee of $40,000 for serving on the board.  Committee chairs
receive an additional annual fee as follows:  Audit Committee, $12,000; all
other committees, $6,000.


Each non-management director and each advisory director also receives a fee of
$1,500 for attending each board meeting and each committee meeting (for which he
is a member) and is reimbursed for reasonable out-of-pocket expenses incurred in
attending such meetings.


Equity-Based Compensation; Deferrals


The company provides equity compensation to our non-management directors and
advisory directors through two incentive plans, both of which were approved by
our stockholders.  Under the plans, each non-management director and advisory
director receives an annual grant of options to acquire 3,500 shares of our
common stock on June 1st of each year.  In addition, the nominating and
corporate governance committee is authorized to make additional equity grants to
our non-management directors and advisory directors at its discretion.  Pursuant
to this authority, the committee has granted each non-management director and
advisory director options to acquire an additional 1,500 shares of our common
stock and 2,500 restricted stock units.  These grants will also be made on June
1st of each year, unless the committee determines otherwise.  The options are
granted at fair market value on the grant date, vest ratably over the first four
anniversaries of the grant date and expire on the tenth anniversary of the grant
date.  The restricted stock units also vest ratably over the first four
anniversaries of the grant date.


In addition, our non-management directors and advisory directors may elect to
exchange all or a portion of their annual fee for an equivalent number of shares
of our common stock on the payment date, based on the fair market value of our
common stock on such date.  The non-management directors and advisory directors
may also elect to defer all or a portion of their annual fee and meeting fees,
and such deferred amounts will accrue interest at a rate equal to the prime
commercial lending rate announced from time to time by JP Morgan Chase
(compounded quarterly), and shall be paid out at such time or times as directed
by the participant.

 
 

--------------------------------------------------------------------------------

 
